Citation Nr: 0318527	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to an increased disability rating for 
residuals of a simple fracture of the right, second 
metatarsal, and arthritis of the metatarso-phalangeal joint 
of the first metatarsal head, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above service 
connection claims and denied an increased (compensable) 
evaluation for the above increased rating claim.  

In January 2003, the RO increased the disability rating for 
residuals of a simple fracture of the right, second 
metatarsal, and arthritis of the metatarso-phalangeal joint 
of the first metatarsal head from zero to 10 percent.  The 
claim for a higher rating, however, remains on appeal because 
the 10 percent disability rating is less than the maximum 
benefit available under VA laws and regulations.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In April 2002, the veteran appeared at the Nashville RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript is of record.

VA's statutory duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).  Testimony adduced at the 
April 2002 hearing effectively raised a claim for entitlement 
to service connection for tinnitus.  Transcript, p. 12.  As 
this issue has not been adjudicated by the RO, it is referred 
for appropriate action.



REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2002).  
Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

Unfortunately, remand is required for compliance with the 
duty to notify and assist provisions contained in the VCAA.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Although 
the record includes examination and medical opinion reports 
from a Nashville VA medical facility, the veteran has stated 
that he was actually treated by VA in Nashville, and the 
evidentiary record does not contain treatment records from a 
Nashville VA facility.  Additionally, despite the RO's 
consideration of VA medical records from Chattanooga dated 
through March 2000, the veteran has since indicated that his 
service-connected disability has worsened and that he was 
last treated for his foot by the VA in Chattanooga in 
December 2001.  Transcript, pp. 10-11.  The RO should attempt 
to obtain these records.  See generally Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

As for outstanding private medical evidence, review of the 
record shows that the veteran told the April 2002 VA feet 
examiner that he has been treated by a non-VA podiatrist, Dr. 
Rivard, associated with Gernard & Johnsons Group.  These 
identified records are not in the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The pending service connection claims warrant 
further consideration as to whether any in-service event or 
injury is responsible for the currently claimed disabilities.  
There is, for example, no competent medical opinion 
addressing whether acoustic trauma from firearm training may 
have resulted in the current hearing loss or whether a 
purported recoil incident with a grenade launcher may have 
caused the current shoulder disability.

The April 2002 VA feet examiner diagnosed, among other 
things, an old, healed fracture of the fifth metatarsal with 
degenerative changes.  The RO asked the VA medical Rating 
Board, "How much of the vet's [right] foot problems are 
related to the second metatarsal fracture?  A January 2003 
response to that inquiry indicated the presence of traumatic 
arthritis of the metatarso-phalangeal joint of the first 
metatarsal head, which was, in the reviewing physician's 
opinion, related to the service-connected residuals of a 
simple fracture of the second, right metatarsal.  The January 
2003 Rating Board opinion, however, did not address the fifth 
metatarsal fracture.  Therefore, it is unclear whether any 
residuals of the fifth metatarsal fracture are related to the 
service-connected residuals of the second, right metatarsal 
fracture.

As the case must be remanded for the foregoing reasons, it 
would also be prudent to provide the veteran with more 
adequate notification pursuant to the VCAA.

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have recently treated him for his 
claimed disabilities.  Obtain records 
from each health care provider the 
veteran identifies.  

3.  In addition to those identified by 
the veteran, attempt to obtain the 
veteran's outstanding VA records from 
Chattanooga, Tennessee, and Nashville, 
Tennessee.  The RO should make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency and end its efforts 
only if the RO can conclude that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2002).

4.  Make the necessary arrangements to 
obtain the veteran's complete medical 
records from podiatrist Dr. Rivard of 
Gernard & Johnson Group.  Actual 
treatment records, as opposed to 
summaries, are pertinent.  As this 
potential evidence is not in the custody 
of a Federal department or agency, the 
RO should make an initial request for 
the records, and, if the records are not 
received, at least one follow-up 
request.  A follow-up request is not 
required if a response to the initial 
request indicates that the records 
sought do not exist or that a follow-up 
request for the records would be futile.  
38 C.F.R. § 3.159(c)(1) (2002).

5.  After obtaining as many of the above 
records as possible, afford the veteran 
examinations as set forth below.  

The examiners should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiners are asked to indicate that 
they reviewed the claims folder.  All 
necessary tests  should be conducted and 
the examiners should review the results 
of any testing prior to completion of 
their respective reports.

Feet examination

Following examination of the veteran, the 
examiner should identify and describe in 
detail all residuals attributable to the 
service-connected residuals of a simple 
fracture of the right, second metatarsal, 
and arthritis of the metatarso-phalangeal 
joint of the first metatarsal head.  

The examiner should specifically comment 
on whether the healed fifth metatarsal 
fracture with degenerative changes should 
also be considered as part of the 
service-connected right foot disability.

The examiner should assess whether the 
foot injury is best described as 
moderate, moderately severe, or severe.  
If the veteran has actual loss of use of 
the foot, the examiner should so 
indicate. 

The examiner should also state whether or 
not the veteran has any malunion or 
nonunion of the tarsal or metatarsal 
bones, and if so, whether it is moderate, 
moderately severe, or severe.

The examiner should also consider whether 
the veteran has experienced any 
incapacitating symptom exacerbations 
related to his service-connected right 
foot disability.

The examiner should note detailed range 
of motion measurements and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right foot is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

Orthopedic examination

The examiner should specifically render 
an opinion as to the date of onset and 
etiology of any current right shoulder 
disorder.  The examiner should determine 
whether it is at least as likely as not 
that any current right shoulder disorder 
had its onset in service and/or is 
related to an in-service disease or 
injury, to include any injury from a 
recoiling rifle/grenade launcher.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

Audio Examination

The examiner should specifically render 
an opinion as to the date of onset and 
etiology of any current hearing loss.  
The examiner should determine whether it 
is at least as likely as not that any 
current hearing loss had its onset in 
service and/or is related to an in-
service disease or injury, including any 
noise exposure during service (as opposed 
to the veteran's post-service history of 
noise exposure from industrial work).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

7.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


